PER CURIAM.
Affirmed. Appellant filed a rule 3.850 motion alleging that his trial counsel was ineffective for failing to advise him of the sentence he would receive in connection with his open plea. The motion is legally insufficient because appellant has not alleged that he would not have entered the plea had he been properly informed. See Hill v. Lockhart, 474 U.S. 52, 59, 106 S.Ct. 366, 88 L.Ed.2d 203 (1985); Roldan v. State, 695 So.2d 864, 864 (Fla. 4th DCA 1997).
KLEIN, GROSS and HAZOURI, JJ., concur.